DETAILED ACTION
This is responsive to the RCE filed 04 February 2021.
Claims 1, 3-9 and 12-19 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 is objected to because of the following informalities: the claim depends upon a cancelled claim.  It is believed it should depend upon claim 1 and will be treated as such.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in lines 10-16, recites “determining whether said face detection method has detected a face of the user after the audio input signal has been received; responsive to the determination that the user has demonstrated the intent to interact with the computing system via the audio input, confirming whether the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable by (i) performing additional verification operations comprising two or more of matching the face against a user profile of the user”. However, the original specification does not disclose determining whether said face detection method has detected a face of the user and responsive to the detection performing matching the face against a user profile. The specification at most discloses detecting a face and matching the face against a user profile (see Applicant’s specification, [0056]).
Prior art could not be found teaching the new matter. However, Vasilieff et al. (US PGPub 2013/0021459) discloses performing additional verification operations comprising two or more of matching the face against a user profile of the user, determining whether the face is detected at an expected distance from a camera, or determining whether the face is detected at an expected angle with respect to the camera (the user looks at the screen), and (ii) determining whether a weighted combination of results of the additional verification operations satisfies a threshold; and responsive to confirming that the determination that the user has demonstrated the intent to interact with the computing system via the audio input is reliable (“Users can signal their intention to interact with the device application by looking at the device. This is similar to people attending to each other's faces during human-human conversation. Facial feature detection provides a natural component of devices where the user looks at the screen while interacting with the application. Facial feature detection can trigger processing of audio based on presence of a face that is looking at the device, optionally within a distance of the screen (calculated based on relative head size), and optionally with detection of mouth movement. These techniques combine to signify to the application the user's intention to interact with the device, and thus the application can process the audio as speech from the user”, [0008], see also [0010] and [0037]-[0039]).
Claims 18 and 19 suffer from the same deficiency and are likewise rejected.
The remaining claims are rejected for depending upon a rejected claim without providing a remedy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vasilieff et al. (US PGPub 2013/0021459) a system configured to practice the method monitors an image feed of a user interacting with the computing device, and identifies an audio start event in the image feed based on face detection of the user looking at the computing device. The image feed can be a video stream or a series of still images, for example. The user can look at a specific region of the computing device or a portion of the user interface on a display of the computing device. The audio start event can be based on a head size of the user in the image feed, head orientation, head distance from the computing device, eye position, eye direction, device orientation, mouth movement, and/or other user features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657